Pleading and ‘practice; attorneys; dual role of advocate and witness. — On June 11, 1976 the court entered the following order:
Before Davis, Judge, Presiding, Nichols and Kunzig, Judges.
“This case comes before the court on defendant’s request, filed April 9,1976, for review by the court, pursuant to Rule -53(c) (2) (i), of the trial judge’s order of March 17, 1976, •allowing plaintiff’s counsel to testify as a fact witness at the trial of this case without first disqualifying himself as plaintiff’s counsel in this litigation. Upon consideration thereof, together with the response in opposition thereto, without oral argument, it is concluded that the trial judge’s said order should 'be and it is affirmed. See Kenosha Auto Transport Corp. v. United States, 206 Ct. Cl. 888 (1975).
“it is therefore ordered that defendant’s said request for review, filed April 9,1976, be and the same is denied.”